Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 11–14 June 1776
From: Livingston, Henry Beekman
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.]June 11th[–14] 1776

I Received an answer to the Letter I wrote Your Excellency on the fourteenth of May Last, yesterday, Dated the Nineteenth of May by a Sloop from Albany. Since my Last returns we have Received Ninety five Arms from Dutchess County, and the Manor of Livingston, most of them out of repair: Permit me once more to represent to your Excellency the Necessity of Workmen to repair the Arms in these garrisons, and to furnish them with New, There are now at this Garrison four Soldiers that understand the Business; they will Engage to work at their trade, one of them at four Pound ten—two others at four Pound, and one other at three Pound Per Month their wages as Soldiers Included, the man who I would Propose for Head Workman, and who is well known to understand the Business in all it’s Branches, must have twelve Shillings a Day, and says that the Business Can’t be Carried on to any Advantage without three or four Hands to Assist in making Stocks[,] Locks, and Bayonets, &c: Should your Excellency think Proper to Employ those People, it will be Necessary to give the Commissioners orders to Build a Shop for them to work in as the Carpenters are Under their Direction.
The Deputy Comisary has Furnished us with rum in Consequence of which we have Fewer on the Sick List, and the works go on with greater Spirit, tho. the Duty is very hard, we have not the Least Time for Disciplining our men as they work Nine Hours a Day, This Duty I am Oblidg’d to Exact of them, or we Should not get the intended works Finished in a Great while, with the Few Hands we Have.
Mr Harrison writes that Your Excellency is at a Loss To Know what the Supplies of money I mention’d to you were and that the Committee had not furnished us with: The Committee at New York undertook to Pay the Billiting Rolls, and Arrears,

Due to these New Rais’d Regiments to a Certain Date from which time we were to be paid by the pay Master General.
When in New York; your Excellency may remember, I applied to you for money for three Captains from Long Island your reply (if I recollect right) was that we Could not be Paid till the Committee Had Furnish’d us to the time they had Fix’d on, as they were in Advance to Some of our Captains. Before I Came from New York the Committee had Determined to have Nothing to do with the Accounts of Particular Captains but Propos’d to advance Certain Stipulated Sums to the Commanding Officers of Regiments, Resolving that they should pay to each Captain what was Necessary, and Making the Commanding Officer Accountable for the whole of what was advanced. This Money I was in Expectation the Committee would have furnished me with for the Purpose above Mentiond, an Account of the Monies Due I Now Transmit to your Excellency in order to found a Warrent upon if you should be so inclin’d.
I Cant Learn that any Provision is made for a Barrack Master or a Conductor of Stores, tho’ they are Persons we Can Scarcely do without, there Are People here Capable of Both, if your Excellency should think Proper to appoint them.
Since my return to your Excellency of the State of these Garrisons, I have Ordered ten Pieces of Cannon to be removed from hence to Fort Montgomery, with as many Stores as Could be spar’d for them, this I Thought Necessary, as they had only six Pieces Mounted there.
I have also made up into Cannon Cartridges the Small Stock of amunition we have, reserving a Proportionable part for Musketry, and by reason of the great Distance of the Magazine from our two Southernmost Batteries, I have Been Oblidged to Order Moveable Boxes to be made, each to Contain one Bouch Barrel with Cartridges, and Constructed so as to Secure them from the Weather; These if approv’d of by your Excellency I intend shall be Plac’d (according to the Proportion of Guns Allowing one to Every two Guns) upon each Battery in order that we may be in readiness upon any Emergency that May happen, I Thought this Cheaper than Building a Magazine, which I Did not Care to Venture upon without Particular instructions.
A Few Days ago I had the Pleasure to See Mr Chase, and Mr Carroll (two of the Commissioners sent from Congress to Canada)

on their return, and in the Course of a Conversation with them, I mention’d to them the Judgment of a General Court Martial held at this Fort, on the Seventeenth of May Last, relative to some Prisoners found Guilty of Mutiny by Said Court, which appeared so Singular to them, that they insisted on my Sending your Excellency the Proceedings, which I Now Transmit, they Should have been sent Before, Had I Thought they meritted your Excellencies attention, I am in hopes that a Little Experience will teach our Officers the Necessity of a Stricter Discipline, we are young yet; and with deference to your Excellencies Superior Judgment, I Can’t help thinking it would be of Great Service to us to be at New York, or where there is a Larger Detail, and more Corps of Troops, than our own, we move in a Narrow Circle, rather too Confin’d to Afford much Improvement.
I Was under the Necessity of Permitting the Bearer Captain Child to go to New York, as his men are almost Destitute of Cloathing.
The 14th of June. May it Please your Excellency Since I wrote the Above Capt. Bedloe one of the Commissioners for Laying out the Fortifications at this Place Arriv’d from New York, and Communicated the Instructions he receiv’d from your Excellency, relative to the Completion of these Works; from which Design we were Clearly of Opinion, that the work of most Consequence is Excluded, as it Commands at Point Blank All the fortifications Erected on this Island, this Spot Lies Directly Opposite to us on a Point Call’d West Point, and Contains About forty Acres of Level, it wou’d be easy of Access to our Enemies, Shou’d they Either Pass, or Take Fort Montgomery, Collo. Putnam when here, thought it Ought by no means to be Neglected: Comparing this Circumstance and the Situation together, we Imagin’d that Lord Stirling and Collo: Putnam immerc’d in a World of Business of Equal importance, had Omitted to Mention this Eligible Situation, Either for a grand Battery which might be so Constructed, as to Command a Long reach Both up and Down the river, which we Conceive wou’d be of infinite Prejudice to us. If I Cou’d Obtain your Excellencies Approbation, a work Should be immediately thrown up at this Place to be Defended by Fifty men with Small arms. Capt.

Bedloe tells me one thousand men are to be Call’d to these forts if they are from the Minute Service, we Shall Want an immediate Supply of Tents for them; as the Barrack’s and those intended, will by no means Contain them, Tents for at Least Eight Hundred Men will be Wanted. I Ought to make an Apology for taking up so much of your Excellencies Time But the Evident necessity for it will I Hope Plead my Excuse more Powerfully. I Remain your Excellencies Most Obedient Humble Servt

Henry B: Livingston Comdg Offcr

